Citation Nr: 1711625	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from April 1983 to September 1983.  The Veteran died in September 2009, and the Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC), which denied non-service-connected death pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Board previously remanded this matter in December 2016 for the RO to schedule a hearing.  A videoconference hearing was scheduled for March 8, 2017, but the Appellant did not appear.  Notice of the hearing date was sent to an address in Kentucky in February 2017, which was returned to sender.  The Appellant's representative contends that her address was not properly verified.  After close consideration, the Board finds that a remand to ensure that the Appellant has been provided notice of the scheduled hearing is warranted, in light of the returned mail.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to verify the Appellant's current residential address.  Documentation of this activity, including any response provided by the Appellant, must be added to the record.

2. Schedule a videoconference hearing at the next available date.  Send a notice letter with the date, time, and location of this hearing to the Appellant's current address and put a copy in the claims file. 

3. Once the Appellant has been afforded this requested hearing, or in the event that she withdraws the hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





